ORDER

|T Granted. We find the District Court abuse its discretion in prematurely excluding evidence of the lost video for the reasons assigned in Judge Tobias’s dissent. We likewise find the District Court abused its discretion in excluding testimony of the witnesses who viewed the video as to its contents because there is substantial corroboration. The decision of the District *1172court is hereby reversed, and we remand this matter for further proceedings.
JOHNSON, C.J., would grant in part and dissents in part.
/s/ Jeannette Theriot Knoll Justice, Supreme Court Of Louisiana